Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendments filed on 04 October 2021, the following has occurred: claims 1, 3, 5, 8, 10, 12, 15 and 18 have been amended; claims 2, 9 and 16 have been canceled; claim 21 has been newly added.
Claims 1, 3-8, 10-15 and 17-21 are pending.

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 20 September 2021 and 20 December 2021, have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 8 and 15 recite the limitation and their dependent claims incorporate "the expectedness cognitive service" in lines 9, 11 and 11 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8 and 15 recite the limitation and their dependent claims incorporate "the set of inputs" in lines 10, 12 and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, and systems for analyzing and annotating a patient case for a user. The limitations of:
Claim 1, which is representative of claims 8 and 15
[… obtaining …], by the seriousness cognitive service […], a patient case; identifying, by the seriousness cognitive service, an adverse event and a case narrative based on the patient case; mapping, by […] the expectedness cognitive service, the set of inputs to vectors of real numbers; processing, […], the vectors of real numbers to provide a combination of weighted outputs; determining, by a seriousness category classifier within the seriousness cognitive service, a plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories based on the combination of weighted outputs; determining, by a binary seriousness classifier within the seriousness cognitive service, a binary seriousness classification for the patient case based on the plurality of seriousness category classifications based on the combination of weighted outputs; annotating, by a seriousness term annotator within the seriousness cognitive service, the case narrative to highlight keywords in the case narrative that provide rationale for the plurality of seriousness category classifications to form an annotated case narrative based on the combination of weighted outputs; and generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification, and the annotated case narrative.
, as drafted, is a method, which under broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a data processing system comprising a processor and a memory (Claim 1), a computer readable storage medium, a processor of a computing device (Claim 8), a computing device comprising a processor and a memory (Claim 15), the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a 
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a data processing system comprising a processor and a memory (Claim 1), a computer readable storage medium, a processor of a computing device (Claim 8), a computing device comprising a processor and a memory (Claim 15), which implements the abstract idea. The a data processing system comprising a processor and a memory (Claim 1), a computer readable storage medium, a processor of a computing device (Claim 8), a computing device comprising a processor and a memory (Claim 15) are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification: Figure 2, paragraphs [0031]-[0033], [0058]-[0067]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the 
The claim recites the additional elements of “receiving… ”, “a word embedding component” and “a neural network component and a dense laver component”. The “receiving… ” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The “a word embedding component” “a word embedding component” is recited at a high level of generality (i.e., as a natural language processing algorithm) and amounts to generally linking the abstract idea to a particular technological environment. The “a neural network component and a dense laver component” is recited at a high level of generality (i.e., as a generic machine learning algorithm) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a data processing system comprising a processor and a memory (Claim 1), a computer readable storage medium, a processor of a computing device (Claim 8), a computing device comprising a processor and a memory (Claim 15), to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claims 3-7, 10-14 and 17-21 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 3, 6, 10, 13, 19 and 21 further define the neural network being a LSTM neural network, however as evidenced above, the neural network is not an additional element sufficient to provide a practical application and/or significantly more, incorporated herein.
Claims 4, 11 and 17 further define what the categories of seriousness are, however do not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 5, 12 and 18 further define data that is identified in performance of the analysis of the data, however do not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 7, 14 and 20 recite the additional element of parallel processing, however this additional element is recited at a high level of generality (i.e., as a multitasking performed by generic hardware components) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Maitra (2016/0048655): paragraph [0051]; Tomasev (2020/0152333): paragraphs [0117]-[0118]; use of an parallel processing is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8, 10, 12-13, 15, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0048655 (hereafter “Maitra”) in view of “Automated Classification of Adverse Events in Pharmacovigilance” (hereafter “Dev”) in view of U.S. Patent Pub. No. 2014/0330586 (hereafter “Riskin”), in view of U.S. Patent Pub. No. 2018/0365380 (hereafter “Limsopatham”).

Regarding (Currently Amended) claim 1, Maitra teaches a method, in a data processing system (Maitra: paragraph [0002], “a system and method in which medical data is automatically processed and analyzed”) comprising 
--a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a seriousness cognitive service for identifying seriousness of a patient case (Maitra: Figure 12, elements 1226, 1228, paragraphs [0033]-[0034], “the pharmacovigilance system 100 may process medical records of patients involved in a clinical drug trial… resulting in improved efficiency in medical review (e.g., judging the seriousness of an event or proposing possible causal relationships between an event and a suspect drug”, paragraphs [0135]-[0137], “The pharmacovigilance system 100 may be implemented in hardware, software, firmware, or any combination of hardware, software, and firmware… the processing device 1228… The memory subsystem 1226”, paragraph [0140], “one or more processors executing instructions”. Also see, paragraph [0047]. The Examiner interprets the software of the pharmacovigilance system reads on a cognitive service under the broadest reasonable interpretation), the method comprising:
--receiving, by the seriousness cognitive service executing in the data processing system, a patient case (Maitra: Figure 13, element 1301, paragraph [0033], “the pharmacovigilance The pharmacovigilance system 100 may receive documents from various disparate sources, which may contain documents in different formats and may contain structured or unstructured textual information. The documents may, for example, include medical records for a patient taking the drug”. Also see, paragraph [0129]);
--identifying, by the seriousness cognitive service, an adverse event and a case narrative based on the patient case (Maitra: Figure 13, paragraph [0013], “The pharmacovigilance system may generate a narrative report”, paragraphs [0034]-[0035], “processing and narrative generation activities may be combined… adverse drug reaction detection and narrative generation process”, paragraph [0038], “the pharmacovigilance system 100 may identify a chain of events connecting the consumption of a drug with an adverse event experienced by the patient”. Also see, paragraph [0112], Table 4); […];
--processing, by […] the expectedness cognitive service, the […data…] to provide a combination of weighted outputs (Maitra: paragraphs [0073]-[0076], “the pharmacovigilance system 100, for a particular token returned by the NLP pipeline 220, may calculate a matching score for a semantic class… which itself may be an average or weighted average of the linguistic matching score for the constituent terms”. Also see, paragraphs [0072], [0074]-[0080]);
--determining, by a seriousness category classifier within the seriousness cognitive service, a plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories based on the combination of weighted outputs (Maitra: Table 4, paragraph [0047], “The rules engine 250 may perform one or more medical inference tasks, including…. categorizing drug reactions, determining case seriousness”, paragraph [0103], “the determine that the adverse event is serious, but in other instances, event seriousness may be inferred from the existence of certain key concepts and relationships in the source document”. The Examiner notes as seen in Table 4, categories of “Death”, “Serious”, “Life Threatening” and “Other” read on a plurality of seriousness categories); […]; 
-- […] highlight keywords in the [… patient case …] that provide rationale for the plurality of seriousness category classifications […] based on the combination of weighted outputs (Maitra: paragraph [0067], “pharmacovigilance system 100 may also highlight the information in the original source document 1050 that was used to populate the entries in 1020 or support the inferences presented 1030, 1040”); and
--generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, […] (Maitra: Figures 10-11, 13, Table 4, paragraphs [0112]-[0115], “The pharmacovigilance system 100 may use the causal and temporal semantic model and the medical and clinical inferences to generate a structured representation of natural language text stored as a canonical data structure 306. This canonical data structure 306 may be presented to one or more users of the pharmacovigilance system 100 through the ITAP interfaces 275… The canonical data structure 306 may then be used to automatically generate a narrative report, according to an ADR report template (404)… The template may also include a section noting if the event was considered serious”. Also see, paragraphs [0033], [0134]. The Examiner notes the serious classification of Table 4, is generated and output along with a report). 
Maitra may not explicitly teach (underlined below for clarity):
mapping, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers;
--processing, by a neural network component […] within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs;
--determining, by a binary seriousness classifier within the seriousness cognitive service, a binary seriousness classification for the patient case based on the plurality of seriousness category classifications based on the combination of weighted outputs;
--generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification […].
Dev teaches mapping, by a word embedding component within the expectedness cognitive service, the set of inputs to vectors of real numbers (Dev: Methods, C. Word Embeddings, “Distributed representation of words is another way to vectorize text data and has been used as input in most deep neural networks.”);
--processing, by a neural network component […] within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs (Dev: Figures 2-3, Methods, B. Feature Transformation, “Most machine learning algorithms typically require the text input to be represented as a fixed-length vector of numerical values. The simplest method to vectorize input data is Bag-of- Words or Bag-of-n-grams… A popular technique applied in the vectorization is Term Frequency-Inverse Document Frequency (TF-IDF) weighting [17], which aims to penalize high frequency words while giving low frequency words more weight, with the assumption that rarer words carry more meaningful information”, Methods, D. Machine Learning Algorithms, “Recurrent Neural Networks (RNN)… LSTM adds significant weight factor to these terms”);
--determining, by a binary seriousness classifier within the seriousness cognitive service, a binary seriousness classification for the patient case based on the plurality of seriousness category classifications based on the combination of weighted outputs (Dev: Abstract, “machine learning techniques in being able to identify serious vs non-serious adverse event narrative logs”, Introduction, paragraph 2, “examining case reports for key AE descriptions and determining the seriousness of a case”. Also see, Conclusion);
--generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification […] (Dev: Results, and Tables I-III. The Examiner notes the results of binary serious classification is output and aggregated to produce results, which teaches what is required under the broadest reasonable interpretation).
One of ordinary skill in the art before the effective filing date would have found it obvious to include a binary seriousness classifier making a binary seriousness classification for the case, a word embedding component and a deep learning component for weighting input as taught by Dev within the categorization of the adverse events into a plurality of seriousness categories and outputting a report of the determinations as taught by Maitra with the motivation of improving the efficiency in adverse event reporting (Dev: Introduction).
Maitra and Dev may not explicitly teach (underlined below for clarity):
--annotating, by a seriousness term annotator within the seriousness cognitive service, the case narrative to highlight keywords in the case narrative that provide rationale for the plurality to form an annotated case narrative based on the combination of weighted outputs;
--generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification, and the annotated case narrative.
Riskin teaches annotating, by a seriousness term annotator within the seriousness cognitive service, the case narrative to highlight keywords in the case narrative that provide rationale for the plurality of seriousness category classifications to form an annotated case narrative based on the combination of weighted outputs (Riskin: paragraph [0020], “transforming narrative content into structured output that defines where individual information resides within the output… using a clinical model to annotate the individual components within the clinical assertion by describing at least one of the individual components with a label selected from a predetermined list of labels within the clinical model”, paragraph [0088], “transforming a narrative note into a highly annotated document”, paragraph [0138], “systems and methods described herein may process source data, such as narrative notes, into key components that are highly annotated for further use… The clinical model may use the clinical assertion type to define which labels are appropriate for annotation”. Also see, paragraphs [0023]-[0024], [0053], [0057], [0127]);
--generating and outputting, by a post processing component within the seriousness cognitive service, a seriousness classification output comprising the plurality of seriousness category classifications, the binary seriousness classification, and the annotated case narrative (Riskin: Figures 1-2, paragraph [0018], “providing an analytics system, EHR, data warehouse, or other application with the structured output.”, paragraph [0096], “an application may use the an application may use the system output to provide insight to another application or to an end user.”. Also see, paragraphs [0093], [0098]-[0099]).
One of ordinary skill in the art before the effective filing date would have found it obvious to include annotating a case narrative as taught by Riskin within the highlighting of information and outputting of seriousness as taught by Maitra and Dev with the motivation of “improve care or reduce costs” (Riskin: paragraphs [0003]-[0005]).
Maitra, Dev and Riskin may not explicitly teach (underlined below for clarity):
--processing, by a neural network component and a dense laver component within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs;
Limsopatham teaches processing, by a neural network component and a dense laver component within the expectedness cognitive service, the vectors of real numbers to provide a combination of weighted outputs (Limsopatham: paragraph [0025], “A convolution neural network is a special type of Deep Neural Network that consists of four layers: a convolutional layer, a max pooling layer, a fully connected layer, and a softmax layer. The convolution neural network produces a representation of the text that side-effect in the first 3 layers and then this representation is feed into the softmax layer to map the text to the standard side-effect code”. The Examiner notes the dense layer is described by Applicant’s specification paragraph [0094] as a fully connected layer); 
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a dense layer as taught by Limsopatham within the neural network as 

Regarding (Currently Amended) claim 3, Maitra, Dev, Riskin and Limsopatham teaches the limitations of claim 1, and further teaches wherein the neural network component comprises a long short-term memory (LSTM) neural network (Dev: Methods, D. Machine Learning Algorithms, “Recurrent Neural Networks (RNN)… LSTM model with word embeddings”. Also see, Results, B. Deep Learning Approach).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Currently Amended) claim 5, Maitra, Dev, Riskin and Limsopatham teaches the limitations of claim 1, and further teaches identifying a preferred term (PT), lower level term (LLT) and severity for the adverse event (Maitra: Table 4, “The rule may look to see if a 'Drug' semantic object is present, which may be satisfied by any drug name or code”, paragraph [0055], “The coding databases 123 (e.g., MedDRA and WHO-DD) may contain information regarding how certain drugs are classified, which may use one or more classification systems”, paragraphs [0083]-[0084], “The NLP pipeline 220 may also identify optional parameters that may correspond to an identified relationship. The optional parameters may include a severity or degree parameter”. Also see, Table 1; Riskin: paragraph [0135]. The Examiner notes MedDRA contains a preferred term and lowest level term and identification of MedDRA code teaches what is required under the broadest reasonable interpretation), 
--wherein determining the plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories and determining the binary seriousness categorizing drug reactions, determining case seriousness”, paragraph [0084], “The severity and degree parameters may be retrieved from one or more databases 120”, paragraph [0126], “the pharmacovigilance system 100 may then attempt to identify the type of adverse drug reaction that occurred (905).”. Also see, Table 4, paragraph [0055], [0070], [0103]. The Examiner interprets the identified code (MedDRA, PT and LLT) and severity is fed into the rules engine to make a determination about severity).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 6, Maitra, Dev, Riskin and Limsopatham teaches the limitations of claim 5, and further teaches wherein the cognitive model comprises a long short-term memory (LSTM) neural network (Dev: Methods, D. Machine Learning Algorithms, “Recurrent Neural Networks (RNN)… LSTM model with word embeddings”. Also see, Results, B. Deep Learning Approach).
The motivation to combine is the same as in claim 1, incorporated herein. 

REGARDING CLAIM(S) 8 and 15
Claim(s) 8 and 15 is/are analogous to Claim(s) 1, thus Claim(s) 8 and 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 10 and 21
Claim(s) 10 and 21 is/are analogous to Claim(s) 3, thus Claim(s) 10 and 21 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

REGARDING CLAIM(S) 12-13 and 18-19
Claim(s) 12-13 and 18-19 is/are analogous to Claim(s) 5-6, thus Claim(s) 12-13 and 18-19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 5-6.

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0048655 (hereafter “Maitra”), “Automated Classification of Adverse Events in Pharmacovigilance” (hereafter “Dev”), U.S. Patent Pub. No. 2014/0330586 (hereafter “Riskin”) and U.S. Patent Pub. No. 2018/0365380 (hereafter “Limsopatham”) as applied to claims 1, 8 and 15 above, and further in view of “What is a serious Adverse Event?” (Already of record in the IDS; hereafter “FDA”).

Regarding (Original) claim 4, Maitra, Dev, Riskin and Limsopatham teaches the limitations of claim 1, and further teaches wherein the plurality of seriousness categories comprise: death, life threatening, […] (Maitra: Table 4, “Death”, “Life Threatening”).
Maitra, Dev, Riskin and Limsopatham may not explicitly teach (underlined below for clarity):
hospitalization, disability or permanent damage, congenital anomaly or birth defect, or required intervention to prevent permanent impairment or damage.
FDA teaches wherein the plurality of seriousness categories comprise: death, life threatening, hospitalization, disability or permanent damage, congenital anomaly or birth defect, or required intervention to prevent permanent impairment or damage (FDA: page 1, “Death… Life-threatening… Hospitalization (initial or prolonged)… Disability or Permanent Damage… Congenital Anomaly/Birth Defect… Required Intervention to Prevent Permanent Impairment or Damage”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of FDA within teaching of Maitra, Dev, Riskin and Limsopatham since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the seriousness categories as taught by FDA for the seriousness categories as taught by Maitra, Dev, Riskin and Limsopatham. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 11 and 17
Claim(s) 11 and 17 is/are analogous to Claim(s) 4, thus Claim(s) 11 and 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0048655 (hereafter “Maitra”), “Automated Classification of Adverse Events in Pharmacovigilance” (hereafter “Dev”), U.S. Patent Pub. No. 2014/0330586 (hereafter “Riskin”) and U.S. Patent Pub. No. 2018/0365380 (hereafter “Limsopatham”) as applied to claims 1, 8 and 15 above, and further in view of U.S. Patent Pub. No. 2020/0152333 (hereafter “Tomasev”).

Regarding (Original) claim 7, Maitra, Dev, Riskin and Limsopatham teaches the limitations of claim 1, but may not explicitly teach wherein the seriousness category classifier, the binary seriousness classifier, and the seriousness term annotator operate in parallel.
Tomasev teaches wherein the seriousness category classifier, the binary seriousness classifier, and the seriousness term annotator operate in parallel (Tomasev: paragraphs [0117]-[0118], “multitasking and parallel processing may be advantageous”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Tomasev within teaching of Maitra, Dev, Riskin and Limsopatham since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the parallel processing as taught by Tomasev for the seriousness category classifier, binary serious classifier and seriousness term annotator as taught by Maitra, Dev, Riskin and 

REGARDING CLAIM(S) 14 and 20
Claim(s) 14 and 20 is/are analogous to Claim(s) 7, thus Claim(s) 14 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive. Applicants arguments will be addressed herein below in the order in which they appear in the response filed on 04 October 2021.

Rejections under 35 U.S.C. § 112
Regarding the rejection of claims 5, 12 and 18, in view of the amendments the antecedent basis rejection has been removed. However, amended independent claims 1, 8 and 15 introduce new rejections, see above.

Rejections under 35 U.S.C. § 101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:

Applicant argues:
.

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims recite collection of a patient case, to identify and process data to output a result for a healthcare professional in performance of pharmacovigilance, which is described by Applicant’s specification paragraphs [0001]-[0005], as activity performed by a human. Therefore the claim is directed toward organization of a healthcare professional’s activity with the generic hardware components in performance of pharmacovigilance, which the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”, the claim is directed toward an abstract idea.

Applicant further argues:
These additional elements are specific to how a computer would identify seriousness of a patient case, which are different from how a human mind would achieve the same result. Similarity of result does not imply similarity of process. The claims recite specific computer techniques and software components, which comprise a new computer tool… Rather, the claims are directed to a computerized expectedness cognitive service. Thus, the claims implement the alleged judicial exception with, or use the alleged judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim… Furthermore, the claims apply or use the alleged judicial exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the alleged exception

The Examiner respectfully disagrees.
	It is respectfully submitted, the additional elements are the generic hardware components and the use of “a word embedding component” and “a neural network component and a dense 
	The Examiner suggests, looking at Example 39 of the 2019 PEG, and to explicitly reciting training of the machine learning algorithms, with the data that is used to train the algorithms, and updating of the model with results, as a means to possibly overcome the rejection.

Rejections under 35 U.S.C. § 103
Regarding the rejection of claims 1-20, the Examiner has considered Applicant’s arguments; however the arguments are not persuasive. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons:


These portions f Maitra make no mention of a seriousness category classifier within the seriousness cognitive service determining a plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories. The Office Action proffers no analysis or technical reasoning as to why the general teaching of determining seriousness is equivalent to the more specific feature of a seriousness category classifier within the seriousness cognitive service determining a plurality of seriousness category classifications for the adverse event for a plurality of seriousness categories… These portions of Riskin make no mention of annotating the case narrative to highlight keywords in the case narrative that provide rationale for the plurality of seriousness category classifications to form an annotated case narrative… Rather, a combination of Maitra, Dev, Riskin, and Limsopatham would result in a general teaching of determining seriousness with a general teaching of convolutional neural networks. The combination would not result in the specific configuration of a word embedding component, a neural network, and a dense layer for determining a plurality of seriousness category classifications, determining a binary seriousness classification, and annotating the case narrative to highlight keywords in the case narrative that provide rationale fix the plurality of seriousness category classifications to form an annotated case narrative based on a combination of weighted outputs

The Examiner respectfully disagrees.
	It is respectfully submitted, it is the combination of Maitra, Dev, Riskin and Limsopatham which teach the argued limitations, in particular Maitra teaches determination of a plurality of seriousness categories via a seriousness category classifier (see above, but at least paragraphs [0047] and Table 4), in particular noting Table 4 shows multiple categories, and reads on what is required of the claim. With respect to Dev, Dev teaches using AE descriptions (i.e., seriousness categories) in determining a serious vs. non-serious adverse event (see above, but at least Abstract and Introduction, paragraph 2), and would be obvious to combine within the teachings of Maitra with the motivation of improving the efficiency in adverse event reporting (Dev: Introduction).
	With respect to the annotation of the case, Maitra teaches highlighting of information in a source document (i.e., the patient case) that provide support for the inferences made (see above, but at least paragraphs [0067]), although, Maitra may not explicitly teach annotating a case narrative, Riskin teaches annotating a narrative, and would be obvious to include with the 
	With respect to the providing of combinations of weighted output, Maitra teaches weighting data (see above, but at least paragraphs [0073]-[0076]), and uses this weighted data in determining seriousness, although Maitra does not explicitly teach the various components, the combinations of Dev and Limsopatham teach the word embedding component, neural network component and dense layer component, and their respective functionality. Therefore it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate the various components as taught by Dev and Limsopatham within the teachings of using weighted input to determine seriousness as taught by Maitra with the motivation of improving the efficiency in adverse event reporting (Dev: Introduction) and better representing text in a vector and making determinations from the vector (Limsopatham: paragraphs [0024]-[0026]).
In addition, the Examiner respectfully notes that the cited reference was never applied as a reference under 35 U.S.C. 102 against the pending claims. As such, the Examiner respectfully submits that the issue at hand is not whether the applied prior art specifically teaches the claimed features, per se, but rather, whether or not the prior art, when taken in combination with the knowledge of average skill in the art, would put the artisan in possession of these features. Regarding this issue, it is well established that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969). The issue of obviousness is not determined by what the references expressly state but by what they would reasonably suggest to one of ordinary skill in the art, as supported by decisions in In re DeLisle 406 Fed 1326, 160 USPQ 806; In re Kell, Terry and Davies 208 USPQ 871; and In re Fine, 837 F.2d 1071, 1074, 5 USPQ 2d 1596, 1598 (Fed. Cir. 1988) (citing In re Lalu, 747 F.2d 703, 705, 223 USPQ 1257, 1258 (Fed. Cir. 1988)). Further, it was determined in In re Lamberti et al, 192 USPQ 278 (CCPA) that:
(i) obviousness does not require absolute predictability;
(ii) non-preferred embodiments of prior art must also be considered; and
(iii) the question is not express teaching of references, but what they would suggest.
According to In re Jacoby, 135 USPQ 317 (CCPA 1962), the skilled artisan is presumed to know something more about the art than only what is disclosed in the applied references. In In re Bode, 193 USPQ 12 (CCPA 1977), every reference relies to some extent on knowledge of persons skilled in the art to complement that which is disclosed therein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.L./Examiner, Art Unit 3626  

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626